Motion to open default as matter of favor granted, upon condition that the appellant, on or before the 18th day of April, 1914, procure the printed record on appeal, to be signed and filed as required by rule 41 of the General Rules of Practice, and pay to respondents’ attorney ten dollars costs of this motion, and the ten dollars costs directed to be paid by the order of dismissal entered January 23, 1914, and the ten dollars directed to be paid by the order entered herein the 11th day of March, 1914, and within the same time file and serve his printed brief on appeal as required by rule IX of this court;* and in case the appellant fail to fulfill any of these conditions the motion is denied, with ten dollars costs.

 App. Div. Rules, 4th Dept. rule 9.— [Rep.